


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 20th day of December, 2013 by and among THE PRIVATEBANK
AND TRUST COMPANY (“Lender”), LAWSON PRODUCTS, INC., a Delaware corporation
(“Lawson Products Delaware”), LAWSON PRODUCTS, INC., an Illinois corporation
(“Lawson Products Illinois”), DRUMMOND AMERICAN LLC, an Illinois limited
liability company (“Drummond American”), CRONATRON WELDING SYSTEMS LLC, a North
Carolina limited liability company (“Cronatron Welding”), SHIRE DIVESTITURE
COMPANY, a Nevada corporation (“Shire Divestiture”), BARON DIVESTITURE COMPANY,
an Illinois corporation (“Baron Divestiture”), and AUTOMATIC SCREW MACHINE
PRODUCTS COMPANY, INC., an Alabama corporation (“Automatic Screw Machine”;
Lawson Products Delaware, Lawson Products Illinois, Drummond American, Cronatron
Welding, Shire Divestiture, Baron Divestiture and Automatic Screw Machine are
individually referred to herein each as a “Borrower” and collectively as
“Borrowers”).
W I T N E S S E T H:
WHEREAS, Lender and Borrowers are party to that certain Loan and Security
Agreement dated as of August 8, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”);
WHEREAS, Borrowers have requested that Lender agree to amend the Loan Agreement
in certain respects as set forth herein; and
WHEREAS, Lender is willing to make such amendments, subject to the terms,
conditions and other provisions hereof.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1    Incorporation of the Loan Agreement. All capitalized terms which
are not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement are inconsistent with the amendments set forth in Section 2 below,
such terms and provisions shall be deemed superseded hereby. Except as
specifically set forth herein, the Loan Agreement and the other Loan Documents
shall remain in full force and effect and the provisions thereof shall be
binding on the parties hereto.


Section 2    Amendment of the Loan Agreement. Upon satisfaction of the
conditions precedent set forth in Section 3 of this Amendment and in reliance on
the representations and warranties made by the Loan Parties set forth herein,
the Loan Agreement is hereby amended as follows:


(a)    The following definitions set forth in Section 1.1 of the Loan Agreement
are amended and restated in their entirety to read as follows:






--------------------------------------------------------------------------------




“Applicable Margin shall mean the margin set forth below with respect to LIBOR
Rate Revolving Loans as in effect from time to time, as applicable:
Level
Total Debt to
EBITDA Ratio
LIBOR Rate Revolving Loans Applicable Margin
I
< 2.00 to 1.00
1.50%
II
≥ 2.00 to 1.00
1.85%



; provided, that the initial Applicable Margin set forth above shall not take
effect until five (5) Business Days after receipt of the Loan Parties’ and their
Subsidiaries’ quarterly financial statements for the fiscal quarter ending as of
December 31, 2013. Thereafter, the Applicable Margin shall be adjusted five (5)
Business Days after receipt of the Loan Parties’ and their Subsidiaries
quarterly financial statements based on the Loan Parties’ and their
Subsidiaries’ Total Debt to EBITDA Ratio for the 3 month period ending on the
date of calculation as shown on such financial statements (provided that, if
Borrowers fail to deliver such financial statements within the time period
required by this Agreement, the Applicable Margin shall conclusively be presumed
to be equal to the highest level set forth on the chart above from the date such
financial statements were required to be delivered until five (5) Business Days
after receipt of such financial statements).
If, as a result of any restatement of or other adjustment to the financial
statements of Loan Parties and their Subsidiaries or for any other reason with
respect to an error in calculation, the Lender determines that (a) the Total
Debt to EBITDA Ratio as calculated by Borrowers as of any applicable date was
inaccurate and (b) a proper calculation of the Total Debt to EBITDA Ratio would
have resulted in different pricing for any period, then (i) if the proper
calculation of the Total Debt to EBITDA Ratio would have resulted in higher
pricing for such period, Borrowers shall automatically and retroactively be
obligated to pay to Lender promptly on demand by Lender, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period; and
(ii) if the proper calculation of the Total Debt to EBITDA Ratio would have
resulted in lower pricing for such period, Lender shall have no obligation to
repay any interest or fees to Borrowers; provided that if, as a result of any
restatement or other adjustment a proper calculation of the Total Debt to EBITDA
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable periods over the amount of interest and fees paid for all
such periods.
Hedging Obligation shall mean, with respect to any Person, any liability of such
Person under any Hedging Agreement, including any and all cancellations, buy
backs, reversals, terminations or assignments under any Hedging Agreement.




--------------------------------------------------------------------------------




Interest Period shall mean, as to any LIBOR Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two or three months thereafter as selected by
Representative pursuant to Section 2.5.2 or 2.5.3, as the case may be; provided
that:
(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
(b)    any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period;
(c)    Representative may not select any Interest Period for a Revolving Loan
which would extend beyond the scheduled Maturity Date; and
(d)    [reserved].
Obligations shall mean any and all obligations, liabilities and indebtedness
(including post-petition interest, whether allowed or not) of each Loan Party to
Lender or to any Affiliate of Lender of any and every kind and nature, howsoever
created, arising or evidenced and howsoever owned, held or acquired, whether now
or hereafter existing, whether now due or to become due, whether primary,
secondary, direct, indirect, absolute, contingent or otherwise (including,
without limitation, obligations of performance, Hedging Obligations and Bank
Product Obligations), whether several, joint or joint and several, and whether
arising or existing under written or oral agreement or by operation of law.
Notwithstanding the foregoing, the term Obligations shall exclude any Excluded
Swap Obligation.
Notes shall mean, collectively, the Revolving Notes.
Revolving Loan Commitment shall mean an amount equal to Forty Million and No/100
Dollars ($40,000,000.00); provided that, the Revolving Loan Commitment may be
reduced pursuant to Section 2.6.4 hereof.
Total Debt to EBITDA Ratio shall mean the ratio of Total Debt to EBITDA for any
applicable period; provided that, effective as of the time that Nelson Stud
Welding, Inc., a Delaware corporation consummates the purchase of the Purchased
Assets (as such term is defined in the Purchase Agreement) from Automatic Screw
Machine pursuant to the terms and conditions of the Purchase Agreement,
notwithstanding anything to the contrary set forth in this Agreement, the EBITDA
of Automatic Screw Machine shall be excluded from the EBITDA of Borrowers and
their Subsidiaries on a trailing 3 month basis for purposes of calculating the
Total Debt to EBITDA Ratio hereunder.”




--------------------------------------------------------------------------------




(b)    Section 1.1 of the Loan Agreement is amended to add the following
definitions in their entirety in appropriate alphabetical order to read as
follows:


“Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.
Excluded Swap Obligation means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.
Fixed Charges shall mean for any period, without duplication, scheduled payments
of principal during the applicable period with respect to all indebtedness of
Borrowers and their Subsidiaries, on a consolidated basis, for borrowed money
(excluding the Obligations), plus scheduled payments of principal during the
applicable period with respect to all Capital Lease Obligations of Borrowers and
their Subsidiaries, on a consolidated basis, plus scheduled payments of cash
interest during the applicable period with respect to all indebtedness of
Borrowers and their Subsidiaries, on a consolidated basis, for borrowed money
(including the Obligations and Capital Lease Obligations), plus unfinanced
Capital Expenditures of Borrowers and their Subsidiaries, on a consolidated
basis, during the applicable period, plus all dividends or other distributions
by Borrowers and their Subsidiaries, on a consolidated basis, payable in cash to
equityholders thereof during the applicable period, plus cash payments during
the applicable period in respect of income or franchise taxes of Borrowers and
their Subsidiaries, on a consolidated basis.
Purchase Agreement shall mean that certain Asset Purchase Agreement by and
between Nelson Stud Welding, Inc., a Delaware corporation (“Buyer”), Automatic
Screw Machine, Baron Divestiture and Lawson Products Delaware dated as of
October 11, 2013, as amended, restated, supplemented or otherwise modified from
time to time.
Second Amendment shall mean that certain Second Amendment to Loan and Security
Agreement dated as of the Second Amendment Effective Date between the Borrowers
and Lender.
Second Amendment Effective Date shall mean December 20, 2013.




--------------------------------------------------------------------------------




Specified Event of Default an Event of Default under (i) Section 15.1 or (ii)
Section 15.2 solely with respect to Section 14 (Financial Covenants).
Swap Obligation means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act, as amended from
time to time.”
(c)    Section 1.1 of the Loan Agreement is amended to delete the following
definitions in their entirety: “Conversion Date”, “Final Period”, “Final Period
Commencement Date”, “Initial Period”, “Initial Period Termination Date”, “Term
Loan” and “Term Notes”.


(d)    Clauses (b) and (c) of Section 2.1 (Revolving Loans) of the Loan
Agreement are amended and restated in their entirety to read as follows:


“(b)    The aggregate unpaid principal balance of the Revolving Loans shall not
at any time exceed the lesser of (i) Revolving Loan Availability minus the
Letter of Credit Obligations, and (ii) the Revolving Loan Commitment minus the
Letter of Credit Obligations. If at any time the outstanding Revolving Loans
exceeds either Revolving Loan Availability or the Revolving Loan Commitment, in
each case minus the Letter of Credit Obligations, or any portion of the
Revolving Loans and Letter of Credit Obligations exceeds any applicable sublimit
within Revolving Loan Availability, Borrowers shall immediately, and without the
necessity of demand by Lender, pay to Lender such amount as may be necessary to
eliminate such excess and Lender shall apply such payment to the Revolving Loans
to eliminate such excess.
(c)    [Reserved].”
(e)    Section 2.2 (Term Loan) of the Loan Agreement is amended and restated in
its entirety to read as follows:


“2.2    [Reserved].”
(f)    Section 2.5.1 (Various Types of Loans) of the Loan Agreement is amended
and restated in its entirety to read as follows:


“2.5.1    Various Types of Loans. Each Revolving Loan shall be divided into
tranches which are, either Base Rate Loans or LIBOR Loans (each a “type” of
Loan), as Representative shall specify in the related notice of borrowing or
conversion pursuant to Section 2.5.2 or 2.5.3. LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a “Group” or
collectively “Groups.” Base Rate Loans and LIBOR Loans may be outstanding at the
same time, provided that not more than four (4) different Groups of LIBOR Loans
shall be outstanding at any one time.”
(g)    Section 2.6 (Repayments) of the Loan Agreement is amended and restated in
its entirety to read as follows:


“2.6    Repayments. The Obligations shall be repaid as follows:




--------------------------------------------------------------------------------




2.6.1    Repayment of Revolving Loans. The Revolving Loans and all other
Obligations shall be repaid on the Maturity Date.
2.6.2    [Reserved].
2.6.3    [Reserved].
2.6.4    Optional Terminations to Revolving Loan Commitment. Subject to the
prepayment premium set forth below, the Representative shall have the right, at
any time and from time to time, upon five (5) Business Days prior notice to
Lender, to terminate and in whole or in part (but if in part, then in an amount
not less than $5,000,000) the Revolving Loan Commitment, provided that the
Revolving Loan Commitment may not be reduced to an amount less than the
aggregate principal amount of the Revolving Loans then outstanding and Letter of
Credit Obligations then outstanding. Any termination of the Revolving Credit
Commitment pursuant to this Section may not be reinstated. If, during the term
of this Agreement, Representative elects to terminate all or any portion of the
Revolving Loan Commitment (such amount, the “Revolving Loan Commitment
Termination Amount”), Borrowers agree to pay to Lender as a prepayment fee, in
an amount equal to two percent (2%) of the Revolving Loan Commitment Termination
Amount if such prepayment occurs on the day or any day prior to June 30, 2014.
2.6.5    Mandatory Prepayments of the Loans.
(a)    Sales of Assets. Upon receipt of the proceeds of (i) the sale or other
disposition of any Collateral, assets or other property of any Borrower or any
Subsidiary, including, without limitation, the Illinois Property (other than the
Permitted Intercompany Transfers), or (ii) any of the Collateral, any asset or
other property of any Borrower or any Subsidiary, including, without limitation,
the Illinois Property, that is damaged, destroyed or taken by condemnation in
whole or in part, the proceeds thereof shall be paid by Borrowers to Lender as a
mandatory prepayment of the Loans, such payment to be applied first to repay
outstanding principal of the Revolving Loans until paid in full (without a
concomitant reduction in the Revolving Loan Commitment), and then against the
other Obligations, as determined by Lender, in its sole discretion.
(b)    Equity Contributions. Upon receipt of the proceeds of any equity
contribution by any Borrower (whether or not pursuant to the issuance of any
additional capital stock or other equity interests therefor) (other than
contributions made by any other Borrower to such Borrower), the proceeds thereof
shall be paid by such Borrower to Lender as a mandatory prepayment of the Loans,
such payment to be applied first to repay outstanding principal of the Revolving
Loans until paid in full (without a concomitant reduction in the Revolving Loan
Commitment), and then against the other Obligations, as determined by Lender, in
its sole discretion.
(c)    Construction of Mandatory Prepayment Provisions. Nothing in this Section
2.6.5 shall be construed to constitute Lender’s consent to any




--------------------------------------------------------------------------------




transaction that is not permitted by other provisions of this Agreement or the
other Loan Documents.
2.6.6    Setoff. Each Borrower, for itself, and each other Loan Party, agrees
that Lender has all rights of set-off and bankers' lien provided by applicable
law, and in addition thereto, each Borrower, for itself, and each other Loan
Party, agrees that at any time any Event of Default exists, Lender may apply to
the payment of any Obligations of Borrowers and each other Loan Party hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of any Borrower (other than deposit accounts used exclusively for (a)
payroll or (b) employee benefits) and each other Loan Party then or thereafter
with Lender.”
(h)    Clauses (a) and (b) of Section 4.1 (Interest, Fees and Charges) are
amended and restated in their entirety to read as follows:


“(a)    (i) Commencing with the Closing Date and continuing at all times
thereafter until one (1) day prior to the first anniversary of the Closing Date,
the Base Rate in effect from time to time, and (ii) commencing with the first
anniversary of the Closing Date and continuing at all times thereafter, the Base
Rate in effect from time to time. Such interest shall be payable on the first
Business Day of each month in arrears for interest through the last day of the
prior month. Said rate of interest shall increase or decrease by an amount equal
to each increase or decrease in the Base Rate effective on the effective date of
each such change in the Base Rate.
(i) Commencing with the Closing Date and continuing at all times thereafter
until one (1) day prior to the first anniversary of the Closing Date, two and
three-quarters of one percent (2.75%) in excess of the LIBOR Rate for the
applicable Interest Period, per annum, such rate to remain fixed for such
Interest Period, (ii) commencing with the first anniversary of the Closing Date
and continuing at all times thereafter until one (1) day prior to the Second
Amendment Effective Date, two and one-half of one percent (2.50%) in excess of
the LIBOR Rate for the applicable Interest Period, per annum, such rate to
remain fixed for such Interest Period, and (iii) commencing with the Second
Amendment Effective Date and continuing at all times thereafter, the Applicable
Margin with respect to LIBOR Loans in excess of the LIBOR Rate for the
applicable Interest Period, per annum, such rate to remain fixed for such
Interest Period. Such interest shall be payable on the last Business Day of such
Interest Period and, with respect to two (2) and three (3) month Interest
Periods, on the same date of each month as the initial date of the Interest
Period during such Interest Period and at maturity.”
(i)    Section 4.3.3 (Unused Line Fee) of the Loan Agreement is amended and
restated in its entirety to read as follows:


“4.3.3    Unused Line Fee: Borrowers shall pay to Lender an unused line fee of
0.375% of the difference between the Revolving Loan Commitment and the average
daily balance of the Revolving Loans plus the Letter of Credit Obligations for
each month. Such fee shall be fully earned by Lender on the




--------------------------------------------------------------------------------




first day of each month and payable monthly in arrears on the first Business Day
of each month with respect to all activity through the last day of the prior
month. Said fee shall be calculated on the basis of a 360 day year.”
(j)    Section 4.3.5 (Collateral Monitoring Fee) of the Loan Agreement is
amended and restated in its entirety to read as follows:


“4.3.5    Collateral Monitoring Fee: Borrowers shall pay to Lender an annual
collateral monitoring fee of Twenty Thousand Dollars ($20,000), which fee shall
be fully earned by Lender and payable by Borrowers on the Closing Date and on
each anniversary of the Closing Date thereafter.”
(k)    Section 8.1 (Lockbox and Lockbox Account) of the Loan Agreement is
amended and restated in its entirety to read as follows:


“8.1    Lockbox and Lockbox Account. Each Loan Party shall direct all of their
Account Debtors to make all payments on the Accounts directly to a mailing
address designated by, and under the exclusive control of, Lender, at Lender
(the “Lockbox”); provided, that with the consent of Lender, each Loan Party may
collect payments and remotely scan such checks to Lender in a manner
satisfactory to Lender (“Remote Scanning”) on a daily basis as such checks are
received. Loan Parties shall establish an account (the “Lockbox Account”) in
Loan Parties’ name, for the benefit of Lender, with Lender, into which all
payments received in the Lockbox shall be deposited, and into which each Loan
Party will immediately deposit all payments received by any Loan Party on
Accounts in the identical form in which such payments were received, whether by
cash or check. If any Loan Party, any Affiliate or Subsidiary, any shareholder,
officer, director, employee or agent of any Loan Party or any Affiliate or
Subsidiary, or any other Person acting for or in concert with any Loan Party
shall receive any monies, checks, notes, drafts or other payments relating to or
as Proceeds of Accounts or other Collateral related to Accounts, each Loan Party
and each such Person shall receive all such items in trust for, and as the sole
and exclusive property of, Lender and, immediately upon receipt thereof, shall
remit the same (or cause the same to be remitted) in kind to the Lockbox Account
in a manner satisfactory to Lender including by Remote Scanning. Any financial
institution with which the Lockbox Account is established shall acknowledge and
agree, in a manner satisfactory to Lender, that the checks, instruments, and
other property in such Lockbox and Lockbox Account are the sole and exclusive
property of Lender, that such financial institution will follow the instructions
of Lender with respect to disposition of funds in the Lockbox and Lockbox
Account without further consent from any Loan Party, the financial institution
will not accept instructions of any Loan Party with respect to the Lockbox
Account, that such financial institution has no right to setoff against the
Lockbox or Lockbox Account or against any other account maintained by such
financial institution into which the contents of the Lockbox or Lockbox Account
are transferred, and that such financial institution shall wire, or otherwise
transfer in immediately available funds to Lender in a manner satisfactory to
Lender, funds deposited in the Lockbox Account on a daily basis as such funds
are collected; provided that if the




--------------------------------------------------------------------------------




Lockbox Account is at Lender, the daily ledger balance of such accounts as of
the beginning of each Business Day shall be transferred to Lender each Business
Day for application in accordance with Section 8.3. Commencing on the Closing
Date and at all times thereafter, Loan Parties agree that all payments made to
such Lockbox Account or otherwise received by Lender, whether in respect of the
Accounts or as Proceeds of other Collateral related to Accounts, will be applied
on account of the Revolving Loans in accordance with the terms of this
Agreement; provided, that so long as no Event of Default has occurred and is
continuing, payments received by Lender shall not be applied to the unmatured
portion of the LIBOR Rate Loans, but shall be held in a cash collateral account
maintained by Lender, until the earlier of (i) the last Business Day of the
Interest Period applicable to such LIBOR Rate Loan and (ii) the occurrence and
continuance of an Event of Default; provided further, that so long as no Event
of Default has occurred and is continuing, the immediately available funds in
such cash collateral account may be disbursed, at Loan Parties’ discretion, to
Representative so long as after giving effect to such disbursement, Borrowers’
availability under Section 2.1 hereof at such time, equals or exceeds the
outstanding Revolving Loans at such time. Loan Parties agree to pay all
customary fees, costs and expenses in connection with opening and maintaining
the Lockbox and Lockbox Account. All of such fees, costs and expenses if not
paid by Loan Parties, may be paid by Lender (if at a financial institution other
than Lender) or otherwise charged to Loan Parties and in such event all amounts
paid by Lender or charged by Lender shall constitute Obligations hereunder,
shall be payable to Lender by Loan Parties upon demand, and, until paid, at the
option of Lender, shall bear interest at the Default Rate then applicable to
Base Rate Revolving Loans hereunder. All checks, drafts, instruments and other
items of payment or Proceeds of Accounts or other Collateral related to Accounts
shall be endorsed by the applicable Loan Party to Lender, and, if that
endorsement of any such item shall not be made for any reason, Lender is hereby
irrevocably authorized to endorse the same on such Loan Party’s behalf. For the
purpose of this section, each Loan Party irrevocably hereby makes, constitutes
and appoints Lender (and all Persons designated by Lender for that purpose) as
such Loan Party’s true and lawful attorney and agent-in-fact (i) to endorse such
Loan Party’s name upon said items of payment and/or Proceeds of Accounts or upon
other Collateral related to Accounts, including, without limitation, any Chattel
Paper, Document, Instrument, invoice or similar document or agreement relating
to any Account of any Loan Party or Goods pertaining thereto; (ii) to take
control in any manner of any item of payment or Proceeds thereof and (iii) to
have access to any lockbox or postal box into which any of such Loan Party’s
mail is deposited, and open and process all mail addressed to such Loan Party
and deposited therein.”
(l)    Section 8.3 (Application of Account Related Proceeds) of the Loan
Agreement is amended and restated in its entirety to read as follows:


“8.3    Application of Account Related Proceeds. Commencing on the Closing Date
and at all times thereafter, (a) for purposes of calculating interest and fees,
Lender shall, within one (1) Business Day after application of the




--------------------------------------------------------------------------------




daily ledger balance to the Revolving Loans as set forth in the immediately
following sentence, apply the whole or any part of such collections or Proceeds
against the Revolving Loans; and (b) for purposes of determining the amount of
Loans available for borrowing purposes, (i) if the Lockbox Account is at Lender,
Lender shall apply the daily ledger balance in the Lockbox Account as of the
beginning of each Business Day in whole or in part against the Revolving Loans
on the day of receipt, subject to actual collection and (ii) if the Lockbox
Account is at another financial institution, Lender shall apply the daily ledger
balance in the Lockbox Account as of the beginning of each Business Day in whole
or in part against the Revolving Loans within one (1) Business Day of receipt,
subject to actual collection.”
(m)    Section 9.1 (Borrowing Base Reports) of the Loan Agreement is amended and
restated in its entirety to read as follows:


“9.1    Borrowing Base Reports. Representative, on behalf of the Borrowers,
shall deliver to Lender an executed borrowing base certificate in Lender’s then
current form at least once each week, which shall be accompanied by copies of
Borrowers’ sales journal, cash receipts journal and credit memo journal for the
relevant period. Such borrowing base report shall reflect the activity of
Borrowers with respect to Accounts for the immediately preceding week and shall
be in a form and with such specificity as is satisfactory to Lender and shall
contain such additional information concerning Accounts and Inventory as may be
reasonably requested by Lender including, without limitation, but only if
specifically requested by Lender, copies of all invoices prepared in connection
with such Accounts; provided that, with respect to such borrowing base report,
Borrowers’ ineligible Accounts and ineligible Inventory shall only be updated on
a monthly basis, unless otherwise requested by Lender.”
(n)    The last sentence of Section 10 (Termination) of the Loan Agreement is
amended and restated in its entirety to read as follows:


“If, during the term of this Agreement, Loan Parties prepay all of the
Obligations (other than contingent indemnification obligations for which no
claims have been asserted), return all Letters of Credit for cancellation (or
Cash Collateralize) and this Agreement is terminated, Borrowers agree to pay to
Lender as a prepayment fee, in addition to the payment of all other Obligations,
an amount equal to two percent (2%) of the Maximum Loan Amount if such
prepayment occurs on the day or any day prior to June 30, 2014.”
(o)    Section 13.5 (Dividends and Distributions) of the Loan Agreement is
amended and restated in its entirety to read as follows:


“13.5    Dividends and Distributions. No Loan Party shall, nor shall it permit
any Subsidiary to, declare or pay any dividend or other distribution (whether in
cash or in kind) on any class of its stock (if it is a corporation) or on
account of any equity interest in such Loan Party or Subsidiary (if it is a
partnership, limited liability company or other type of entity), except that, so
long as no




--------------------------------------------------------------------------------




Event of Default has occurred and is continuing, Lawson Products Delaware may
declare and pay dividends or distributions in any calendar quarter in the
following aggregate amounts based on EBITDA achieved in the immediately
preceding calendar quarter:
EBITDA
Permitted Aggregate
Dividends/Distributions
EBITDA ≥ Projected EBITDA
$1,100,000
Projected EBITDA > EBITDA ≥ Minimum EBITDA
$550,000
EBITDA < Minimum EBITDA
$0



; provided that, Lender shall receive from Representative at least fifteen (15)
days’ advance written notice of each proposed dividend or distribution, together
with sufficient documentation of Representative’s calculations to enable Lender
to verify to its reasonable satisfaction that the proposed dividend or
distribution meets all the requirements of, and does not exceed the amount
permitted under, this paragraph;


and provided further that, notwithstanding the foregoing, commencing with the
Fiscal Year ending December 31, 2014 and at all times thereafter, (x) so long as
both before and after giving effect to such dividends and/or distributions no
Specified Event of Default has occurred and is continuing or would result
therefrom, Lawson Products Delaware may declare and pay dividends or
distributions in any such Fiscal Year in an aggregate amount not to exceed
$7,000,000 and (y) any Loan Party (other than Lawson Products Delaware) or any
Subsidiary may declare and pay dividends or distributions to any other Loan
Party that is its direct Parent. Compliance with the foregoing shall be
evidenced by a compliance certificate in the form of Exhibit A attached hereto
received by Lender from Representative at least seven (7) days prior to such
proposed dividend or distribution that includes a calculation of all financial
covenants contained in this agreement on a pro forma basis after giving effect
to such dividends and/or distributions”
(p)    Section 14 (Financial Covenants) of the Loan Agreement is amended and
restated in its entirety to read as follows:


“Section 14    Financial Covenants. Except as otherwise set forth below, Loan
Parties shall maintain and keep in full force and effect each of the financial
covenants set forth below:
14.1    Certain Pre Second Amendment Effective Date Financial Covenants.
14.1.1 EBITDA. Loan Parties shall not permit EBITDA to be less than the amount
set forth below for the corresponding fiscal quarter period set forth below
(“Minimum EBITDA”):




--------------------------------------------------------------------------------




Quarter End
Amount
For the 3 month period ending on 9/30/2012
($1,000,000)
For the 3 month period ending on 12/31/2012
($1,500,000)
For the 3 month period ending on 3/31/2013
$0
For the 3 month period ending on 6/30/2013
$2,000,000
For the 3 month period ending on 9/30/2013
$2,000,000



14.1.2    Gross Availability. The average Gross Availability for each one month
period shall not be less than the sum of (a) $5,000,000, plus (b) the Special
Reserve, tested on the last day of each calendar month.
Notwithstanding the foregoing, commencing with the fiscal quarter ending
December 31, 2013 and at all times thereafter, in lieu of the financial
covenants set forth in Section 14.1 above, Loan Parties shall maintain and keep
in full force and effect the following financial covenants set forth in
Section 14.2 below.
14.2    Certain Post Second Amendment Effective Date Financial Covenants.
14.2.1    Tangible Net Worth. Tangible Net Worth shall not at any time be less
than the Minimum Tangible Net Worth tested on the last day of each fiscal
quarter; “Minimum Tangible Net Worth” being defined for purposes of this
subsection as $45,000,000.00 at all times; and “Tangible Net Worth” being
defined for purposes of this subsection with respect to the Loan Parties and
their Subsidiaries on a consolidated basis as shareholders’ equity (including
retained earnings) less the book value of all Intangible Assets on a consistent
basis plus the amount of any LIFO reserve plus the amount of any debt
subordinated to Lender, all as determined under GAAP applied on a basis
consistent with the financial statement dated December 31, 2013 except as set
forth herein.
14.2.2    Fixed Charge Coverage. Loan Parties shall not permit the ratio of
EBITDA to Fixed Charges for each period set forth below (tested as of the last
day of each such period) to be less than the ratio set forth below for the
corresponding period set forth below:
Quarter End
Amount
For the 12 month period ending on 12/31/2013
1.10 to 1.00
For the 12 month period ending on 3/31/2014
1.10 to 1.00
For the 12 month period ending on 6/30/2014
1.10 to 1.00
For the 12 month period ending on 9/30/2014 and each 12 month period ending on
the last day of each fiscal quarter thereafter
1.10 to 1.00



14.2.3    Gross Availability. The average Gross Availability for each one month
period shall not be less than the sum of (a) $5,000,000, plus (b) the Special
Reserve, tested on the last day of each calendar month.”
(q)    Clause (b) of Section 18.1.1 (Assignments) of the Loan Agreement is
amended and restated in its entirety to read as follows:




--------------------------------------------------------------------------------




“(b)    From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to an assignment agreement between Lender and
the Assignee, shall have the rights and obligations of Lender hereunder and
(ii) Lender, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment Agreement, shall be released from its
rights (other than its indemnification rights) and obligations hereunder. Upon
the request of the Assignee (and, as applicable, Lender) pursuant to an
effective assignment agreement, Borrowers shall execute and deliver to the
Assignee (and, as applicable, Lender) a Note in the principal amount of the
Assignee’s pro rata share of the Revolving Loan Commitment (and, if applicable,
a Note in the principal amount of the pro rata share of the Revolving Loan
Commitment retained by Lender). Each such Note shall be dated the effective date
of such assignment. Upon receipt by Lender of such Note, Lender shall return to
Borrowers any prior Note held by it.”
(r)    Subclause (A) of Section 18.1.1(d)(ii) (Assignments) of the Loan
Agreement is amended and restated in its entirety to read as follows:


“(A) change the amount of the Revolving Loan Commitment or any stated fee
payable with respect to the Revolving Loans pursuant to this Agreement or any
other Loan Document or require Borrowers to pay any fee to the new Lender in
connection with such assignment,”
(s)    The phrase “THE REVOLVING LOAN COMMITMENT AND TERM LOAN” set forth in the
third line of Section 18.3 (Indemnification by Loan Parties) is hereby replaced
with the phrase “THE REVOLVING LOAN COMMITMENT”.


Section 3    Conditions Precedent. The effectiveness of this Amendment is
subject to satisfaction of the following conditions:


(a)    Lender shall have received a fully executed copy of this Amendment, in
form and substance reasonably acceptable to Lender, executed by each of the
Borrowers and Lender;


(b)    Lender shall have received a fully executed copy of the Amended and
Restated Agreement Re: Blocked Deposit Accounts, in form and substance
reasonably acceptable to Lender, executed by each of the Borrowers and Lender;
as the lender and the bank thereunder; and


(c)    The representations and warranties set forth in Section 4 below shall be
true and correct.


Section 4    Representations and Warranties. Each Loan Party hereby represents
and warrants, in each case after giving effect to this Amendment, to Lender as
follows:


(a)    The representations and warranties of each Loan Party in the Loan
Agreement and each of the other Loan Documents to which it is a party shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by concepts of materiality, such
representation or warranty shall be true and correct in all respects) on the
date hereof, except




--------------------------------------------------------------------------------




for representations and warranties that expressly relate to an earlier date
which must be true and correct as of such earlier date;


(b)    No Default or Event of Default exists;


(c)    Each Loan Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and each other document, agreement
and instrument executed by such Loan Party in connection with each of the
foregoing;


(d)    The execution, delivery and performance by each Loan Party of this
Amendment and each other document, agreement and instrument executed by such
Loan Party in connection with each of the foregoing have been duly authorized by
all necessary action; and


(e)    This Amendment constitutes the legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditor’s rights
generally or by equitable principles relating to enforceability.


Section 5    Fees and Expenses. Borrowers agree to pay on demand all reasonable,
out-of-pocket costs and expenses of or incurred by Lender, including, but not
limited to, legal expenses and reasonable attorneys’ fees, in connection with
the evaluation, negotiation, preparation, execution and delivery of this
Amendment.


Section 6    Entire Agreement. This Amendment constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all other understandings, oral or written, with respect to the subject matter
hereof.


Section 7    No Modification; No Waiver. Except as expressly set forth herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term of condition contained in the Loan Agreement or any other Loan
Document or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, Lender reserves all rights, privileges and remedies
under the Loan Documents. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement, as amended
hereby. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under the Loan
Agreement or any of the Loan Documents.


Section 8    Severability. The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.


Section 9    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of a portable document file (also known as a .pdf file)
of an executed counterpart signature page shall be effective as a manually
executed counterpart signature hereof.


Section 10    Governing Law; Other Waivers. This Amendment shall be governed and
construed in accordance with the internal laws of the State of Illinois. Section
18.11 of the Loan Agreement is incorporated herein by reference, mutatis
mutandis.




--------------------------------------------------------------------------------






Section 11    Release. In consideration of Lender’s agreements contained in this
Amendment, each Loan Party hereby irrevocably releases and forever discharges
Lender and its affiliates, subsidiaries, successors, assigns, directors,
officers, employees, agents, consultants and attorneys (each, a “Released
Person”) of and from any and all claims, suits, actions, investigations,
proceedings or demands, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which such Loan Party ever had or now has
against Lender or any other Released Person which relates, directly or
indirectly, to any acts of omissions of Lender or any other Released Person
relating to the Loan Agreement or any other Loan Document on or prior to the
date hereof.
[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------




(Signature Page to Second Amendment to Loan and Security Agreement)


IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to Loan and Security Agreement as of the date first above written.
BORROWERS:
LAWSON PRODUCTS, INC., a Delaware corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Executive Vice President, Chief Financial Officer
    


LAWSON PRODUCTS, INC., an Illinois corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Executive Vice President, Chief Financial Officer
    


DRUMMOND AMERICAN LLC, an Illinois limited liability company
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vice President
    


CRONATRON WELDING SYSTEMS LLC, a North Carolina limited liability company
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vice President
    


AUTOMATIC SCREW MACHINE PRODUCTS COMPANY, INC., an Alabama corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vise President
    








--------------------------------------------------------------------------------




(Signature Page to Second Amendment to Loan and Security Agreement)


BORROWERS (con't):
SHIRE DIVESTITURE COMPANY, a Nevada corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vice President
    


BARON DIVESTITURE COMPANY, an Illinois corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vice President
    




--------------------------------------------------------------------------------




(Signature Page to First Amendment to Loan and Security Agreement)


LENDER:
THE PRIVATEBANK AND TRUST COMPANY
    
By: /s/ Joseph G. Fudacz
Joseph G. Fudacz
Managing Director




